In a letter dated January 21, 1996, to the Clerk of the Appellate Courts, respondent Robert W. Young, of Kansas City, Missouri, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1995 Kan. Ct. R. Annot. 219).
At the time respondent surrendered his license, there were two complaints scheduled for a hearing on February 21, 1996, before a panel of the Kansas Board for Discipline of Attorneys. The complaints against respondent contained allegations' of defrauding an individual, who was not a client, out of a substantial sum of money and neglecting to handle client affairs.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert W. Young be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert W. Young from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1995 Kan. Ct. R. Annot. 222).